Citation Nr: 1622983	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  14-22 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Appellant served on active duty training (ACDUTRA) from January 28, 1980 to April 2, 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision received from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The appellant appeared at a hearing before the undersigned Veterans Law Judge in June 2015.  The record was held open for 90 days following the hearing.  Additional evidence was submitted with a waiver or initial RO consideration.  See 38 C.F.R. § 20.1304(c) (2016).

The issue of entitlement to service connection for a gastrointestinal disability, to include the reopened issue of IBS being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In an unappealed September 1981 rating decision, service connection was denied for IBS because the evidence did not show IBS.  

2.  Evidence received since the September 1981 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for IBS. 



CONCLUSIONS OF LAW

1.  The September 1981 RO decision, which denied the appellant's claim of entitlement to service connection for IBS, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  The criteria for reopening the claim of entitlement to service connection for IBS have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Law and Regulations

When VA has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

II.  Analysis

Service connection was denied for IBS in a September 1981 rating decision.  At the time of the prior rating decision, the record included service treatment records, post service treatment records, and the appellant's statements.  The evidence was reviewed and service connection was denied for IBS based on the RO's determination that the evidence did not show IBS.  The appellant was notified of the decision by a letter dated in October 1981.  Because the appellant did not submit a notice of disagreement to the September 1981 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

The Board notes that, although the May 2014 statement of the case reflects that copies of service records were associated with the file, the records were associated with the file at the time of September 1981 rating decision.  As such, 38 C.F.R. § 3.156(c) is not for application.  Additionally, no new and material evidence pertinent to the claim was constructively or physically of record within one year of the September 1981 determination.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

However, as noted previously, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence associated with the file since the RO's September 1981 rating decision includes the appellant's testimony to the effect that he has had the same gastrointestinal symptoms ever since ACDUTRA, as well as VA treatment records reflecting the impression of a computed tomography (CT) scan of the abdomen was diverticulitis in June 2012.  In addition, barium enema findings in November 2012 were noted to be consistent with diverticulosis, and lower abdominal pain attributed to diffuse colonic diverticulosis in May 2013.

When considered with previous evidence of record, to include service treatment records in February 1980 noting chronic, persistent vomiting and impressions to include peptic ulcer syndrome, the Board finds the evidence of gastrointestinal symptoms coupled with the appellant's assertions raises a reasonable possibility of substantiating the claim of entitlement to service connection for IBS.  As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim of entitlement to service connection for IBS is addressed in the remand below.


ORDER

New and material evidence has been presented to reopen the claim of service connection for IBS; to that limited extent, the appeal is granted. 


REMAND

Given that the Board has reopened the claim, it must be remanded for de novo review by the RO.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Additionally, in light of the evidence, the Board finds that the claim should be expanded in scope to a claim of service connection for a gastrointestinal disorder rather than solely for IBS.

The appellant seeks service connection for a gastrointestinal disability, to include IBS.  Service treatment records reflect complaints of vomiting, abdominal cramping, and difficulty eating in February 1980.  An abdominal series was noted to show a soft tissue density to the right of L1, L2, and L3 up to L4.  The finding was noted to possibly represent a fluid filled bowel loop because it was not seen on the supine abdominal series.  An in-patient record cover sheet reflecting discharge to duty notes diagnoses of abdominal pain of undetermined etiology, suspect malingering versus pancreatitis, and, "Maladjustment, military."  Later that same month complaints of chronic vomiting were noted, and the assessments included possible peptic ulcer syndrome.

In view of the evidence and the appellant's assertions, VA examination is warranted with respect to the etiology of a gastrointestinal disability, to include IBS. 

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

In addition, all non-English documents should be translated into English, to include a June 5, 2012, VA "DISCHARGE PATIENT INSTRUCTIONS;" Social Security Administration (SSA) records; marriage certificate of February 2005; and statements from the appellant (VA FORMS 21-4138), dated December 6, 1981, and June 8, 1981.  Typed translations of these documents into English should be made and associated with the claims file, with a clear identification of the original document that corresponds to each translation.  

Accordingly, the case is REMANDED for the following actions:

1.  Translate into English all non-English documents of record, including a June 5, 2012, VA "DISCHARGE PATIENT INSTRUCTIONS;" SSA records; marriage certificate of February 2005; and statements from the appellant (VA FORMS 21-4138) dated December 6, 1981, and June 8, 1981.  

2.  Obtain complete VA treatment records since May 2013. 

3.  After completion of the above, schedule the appellant for a VA gastrointestinal examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner, including records in the electronic file. 

The examiner is to conduct all indicated tests. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a gastrointestinal disability, to include IBS and diverticulosis, had its onset during ACDUTRA, or is otherwise related to his period of ACDUTRA. 

The opinion should specifically address the in-service gastrointestinal complaints and findings.  

A rationale for all opinions expressed should be provided. 

4.  Finally, readjudicate the reopened claim on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


